Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of November 21, 2019 (the “Effective Date”), by and between Jason
Harvison (“Employee”) and Elevate Credit Service, LLC, a Delaware limited
liability company (“Company”). Employee and Company are each referred to herein,
individually, as a “Party” and, collectively, as the “Parties.”

PRELIMINARY STATEMENTS

The Parties agree that this Agreement (and each of the covenants contained
herein, including the noncompetition covenant) is a condition to, and a material
inducement to, Company promoting Employee to the position of President and Chief
Executive Officer and offering to continue Employee’s employment.

Company desires to promote Employee and continue to employ Employee upon the
terms and conditions set forth in this Agreement, and Employee desires to accept
such promotion and continued employment, upon the terms and conditions set forth
in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
terms, provisions and conditions contained in this Agreement, the Parties agree
as follows:

 

1.

Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the following meanings:

 

  1.1.

“Cause” means one or more of the following:

 

  1.1.1.

Failure of Employee to be present for work and duties as set forth herein for
ten (10) or more consecutive business days (except during vacation and periods
of illness as set forth herein) without consulting with the Chairman of the
Board of Directors (“Board”) of Elevate Credit, Inc., a Delaware corporation
(“EC”) for such absence;

 

  1.1.2.

Employee’s conviction for a felony offense or commission by Employee of any act
abhorrent to the community that the Board considers materially damaging to or
does discredit the reputation of Elevate Group;

 

  1.1.3.

Material dishonesty, fraud, willful misconduct, unlawful discrimination or theft
on the part of Employee (whether within the workplace or elsewhere);

 

  1.1.4.

Employee’s using for his own benefit or the benefit of any third party any
material, non-public information, Company Information of Elevate Group, or
willfully or negligently disclosing any such information to third parties
without the prior written consent of the Board;

 

  1.1.5.

Employee’s use, possession, or distribution of illegal substances or being under
the influence of alcohol or illegal substances in the workplace, provided,
however, Employee may consume alcohol reasonably and responsibly, if he so
chooses, at legitimate business events and functions where alcohol is legally
available; or

 

  1.1.6.

The determination by the Board that Employee has continually failed or refused
to perform the duties of Employee’s position in a satisfactory manner, in
accordance with the policies, standards, regulations, instructions, or
directions of Company as they currently exist or as they may be reasonably
modified from time to time, or that Employee has violated any of his other
obligations under this Agreement, after written notice of such failure or
refusal, citing this provision as a possible basis for the termination for
termination of the Agreement and a fifteen (15) day period during which the
Employee will have the opportunity to cure the same.

 

1



--------------------------------------------------------------------------------

  1.2.

“Change in Control” means:

 

  1.2.1.

A merger or consolidation involving EC as a consequence of which those persons
who held all of the equity shares of EC immediately prior to such merger or
consolidation do not hold either directly or indirectly a majority of the equity
shares of EC (or, if applicable, the surviving company of such merger or
consolidation) after the consummation of such merger or consolidation;

 

  1.2.2.

A transfer, in a single transaction or a series of related transactions of
voting or beneficial control of a majority of EC’s then outstanding equity
shares to persons who do not own prior to the transaction or series of
transactions any equity interests of EC; or

 

  1.2.3.

The sale of all or substantially all of the assets of EC to any person or
“group” of persons (other than to any person who owns a majority or more of the
equity shares of EC, or to a subsidiary of EC, or to an entity whose equity
interests are owned directly or indirectly either by EC or by any person who
owns directly or indirectly a majority or more of the equity shares of EC);
provided, however, that the following shall not be deemed a Change of Control:

 

  A.

mere incorporation of Company from its current limited liability company
structure; or

 

  B.

a sale of EC or all or substantially all of the assets or outstanding equity
securities of EC to, or any merger with, TF Holdings, Inc., a Delaware
corporation (“TF”), or any of its affiliates or subsidiaries.

 

  1.3.

“Change in Control Period” means the period in time that begins three (3) months
prior to and ends twenty-four (24) months after a Change in Control, provided
that the Change in Control constitutes a change in control event under Treasury
Regulation Section 1.409A-3(i)(5)(i).

 

  1.4.

“Code” means EC’s Code of Business Conduct and Ethics Policy, a copy of which
has been provided to Employee.

 

  1.5.

“Company Information” means all Trade Secrets, Know-How, and Confidential
Information (recognizing that certain information and material will fall into
multiple categories), including, without limitation, proposals, concepts,
diagrams, models, ID’s or email addresses, client or projections and reports,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), software systems and processes and
any information that is not readily available to the public, the information
gathering techniques and processes of Elevate Group, internally created client
lists and associated data and pricing arrangements, and strategic plans,
financial and personnel records, but not including information that is
intentionally disclosed to the general public by Elevate Group.

 

  1.6.

“Competing Business” means any person or entity that offers or provides
technology, analytical, administrative or support services or any products that
would compete with or displace any technology, analytical, administrative or
support services or any products offered, sold, licensed or being developed by
Elevate Group during Employee’s employment with Company, or any other activities
so similar in nature or purpose to those offered by or engaged in by Elevate
Group that they would displace business opportunities or customers of Elevate
Group.

 

  1.7.

“Confidential Information” means all information acquired by Employee in the
course and scope of his employment that is designated by Elevate Group as
confidential or that Elevate Group indicates through its policies, procedures,
or other instructions should not be disclosed to anyone outside Elevate Group
except through controlled means. Confidential Information need not be a Trade
Secret or Know-How to be protected under this Agreement.

 

  1.8.

“Covered Client or Customer” means any person or entity (clients and customers
such as financial institutions or intermediaries, retailers, wholesalers and
self-distribution chains) that (a) Elevate Group has provided services to
(including, without limitation, any corporate office, headquarter, retail, or
dedicated team services) and (b) Employee either had contact with, supervised
employees who had contact with, or received proprietary information about within
the last twenty-four (24) month period that Employee was employed with Company.

 

  1.9.

“Disability.” For purposes of this Agreement, Employee will be deemed to have a
“Disability” if, either (a) because of a physical or mental impairment, Employee
is unable to perform the essential functions of Employee’s duties under this
Agreement with or without reasonable accommodations for one hundred and twenty
(120) consecutive days, or

 

2



--------------------------------------------------------------------------------

  one hundred and eighty (180) total days during any twelve (12) month period or
(b) Employee is determined to be disabled under any long-term disability
insurance policy. The disability of Employee under the foregoing clause (a) will
be determined based upon the examination of Employee by a medical doctor
selected by written agreement of Company and Employee upon the request of either
party by notice to the other. If Company and Employee cannot agree on the
selection of a medical doctor, each of them will select a medical doctor and the
two medical doctors will select a third medical doctor who will conduct the
examination. The determination of the examining medical doctor selected will be
binding on both parties. Employee must submit to a reasonable number of
examinations by the examining medical doctor, and Employee hereby authorizes the
disclosure and release to the examining medical doctor of all supporting medical
records. If Employee is not legally competent, Employee’s legal guardian or duly
authorized attorney-in-fact will act in Employee’s stead for purposes of this
definition and under Section 3 to submit Employee to the examinations, and
providing the authorization of disclosure, required under this definition.

 

  1.10.

“Elevate Group” means collectively, Company, EC, any affiliate or subsidiary of
EC, and any of their respective successors and assigns, and reference to Elevate
Group herein, may include all entities within Elevate Group or any one or more
entities within Elevate Group.

 

  1.11.

“Employee Invention” means any idea, invention, technique, modification, process
or improvement (whether patentable or not), any industrial design (whether
registerable or not), any software, any mask work, however fixed or encoded,
that is suitable to be fixed, embedded or programmed in a semiconductor product
(whether recordable or not), and any work of authorship, publication (whether or
not copyright protection may be obtained for it) created, conceived or developed
by Employee, either solely or in conjunction with others (including Company,
Elevate Group, and Employee’s other previous employers), during or before the
Employment Period, or during a period that includes a portion of the Employment
Period, that relates to the business then being conducted by Company or
Company’s anticipated research or development and any such item created by
Employee, either solely or in conjunction with others, following termination of
Employee’s employment with Company that is based upon, contains, consists of or
uses Company Information or otherwise results from any work performed by
Employee for Company. Company will exclude any item from Employee Inventions
that cannot be assigned under applicable law, provided however that Employee
notifies Company of the existence of any such item within ninety (90) days of
its creation by Employee.

 

  1.12.

“Employment Period” means the period of Employee’s employment under this
Agreement, which begins on the Effective Date and ends on the effective date of
Employee’s termination of employment for whatever reason under this Agreement.

 

  1.13.

“Good Reason” means:

 

  1.13.1.

A material reduction in Employee’s base salary or cash incentive bonus
opportunity;

 

  1.13.2.

A material reduction in Employee’s duties, responsibilities, or authority;

 

  1.13.3.

A requirement to relocate, except for office relocations that would not increase
Employee’s one-way commuting distance by more than thirty-five (35) miles; or

 

  1.13.4.

A material violation by the Company of a material term of any agreement between
Employee and the Company.

 

  1.14.

“Intellectual Property” means all compositions, articles of manufacture,
processes, apparatus, and inventions; data, writings and other works of
authorship (including, without limitation, software, protocols, rules, program
codes, audiovisual effects created by program code, and documentation related
thereto, drawings); mask works; and certain tangible items (including, without
limitation, materials, samples, components, tools, and operating devices)
related to Elevate Group’s business.

 

  1.15.

“Intellectual Property Rights” means patents, trademarks, copyrights, mask
rights, Trade Secrets, and Know-How covering the Intellectual Property.

 

3



--------------------------------------------------------------------------------

  1.16.

“Know-How” means all factual knowledge and information related to Elevate
Group’s business which is not capable of precise, separate description but
which, in accumulated form, after being acquired, gives to the one acquiring it
the ability to produce and market something which one would otherwise not have
known how to produce and market with the same accuracy or precision necessary
for commercial success, provided, however, that such knowledge and information
is not in the public domain or readily available to any third party other than a
limited number of persons who have agreed to keep that information secret.

 

  1.17.

“Severance Period” means a period of time beginning on the first day after the
end of the Employment Period and ending on the twenty-four (24) month
anniversary of the last day of the Employment Period.

 

  1.18.

“Trade Secrets” means all types of information, including business information
scientific, technical, economic, or engineering information, and any formula,
design, prototype, pattern, plan, compilation, program device, program, code,
device, method, technique, process, procedure, financial data, or list of actual
or potential customers or suppliers, whether tangible or intangible and whether
or how stored, compiled, or memorialized physically, electronically,
graphically, photographically, that provides Company and/or Elevate Group
economic value and which is not generally known to competitors or other third
parties.

 

2.

Employee’s Duties.

 

  2.1.

Employment. Company hereby employs Employee, and Employee hereby accepts
employment by Company, upon the terms and conditions set forth in this
Agreement.

 

  2.2.

Duties. Employee will have such duties as are directed by the Board and Employee
will initially serve in the capacity and have the duties set forth in Schedule I
attached hereto. Employee shall dedicate all of his time, skill, and attention
to Elevate Group’s business during business hours, and during such other hours
as may be reasonably necessary to fulfill his duties and responsibilities, with
the exception of absences on account of illness or vacation in accordance with
Company’s policies in effect from time to time. Employee agrees to remain loyal
to Elevate Group, and not to engage in any conduct that creates a conflict of
interest to, or damages the reputation of Elevate Group. Employee understands
that he will be placed in a position of special trust and confidence concerning
the interests of Elevate Group. Unless prior written approval is obtained by
Company’s Chief Human Resources Officer or the Chief Legal Officer, Employee
will not during the term of this Agreement be engaged in any other business
activity or serve as an employee, independent contractor, advisor or consultant
to any other person, whether with respect to any Competing Business or any other
business. Employee may, however, participate in any charity organization of his
choosing and may be on the board of not more than one (1) other commercial
enterprise if Employee chooses, for so long as such activities do not materially
impair employee’s ability to perform Employee’s duties for the Company. Employee
will work diligently to perform the duties of any position to which he is
assigned in a reasonable, timely and professional manner, and shall comply with
all applicable policies and rules of Company.

 

3.

Employment Term; Termination; Compensation.

 

  3.1.

Term. The term of Employee’s employment with Company pursuant to this Agreement
shall commence on the Effective Date and will continue until terminated in
accordance with this Agreement. The termination of Employee’s employment shall
not affect any obligation that expressly extends beyond, or is not contingent
upon, continued employment, including the covenants in Section 5.

 

  3.2.

Termination and Severance. Except as otherwise provided in this Section 3.2, the
Employment Period, Employee’s Base Salary, Discretionary Bonus, and any and all
other rights of Employee under this Agreement or otherwise as an employee of
Company or its affiliates will terminate automatically upon termination of the
Agreement as provided in this Section 3.2. This Agreement does not supersede or
otherwise effect any vested or otherwise guaranteed rights Employee has within
and according to agreements related to Company’s 2014 Incentive Plan and/or 2016
Omnibus Incentive Plan. Accordingly, Employee’s employment may be terminated as
follows:

 

  3.2.1.

Termination without Cause by Company Related to a Change in Control. If Company
terminates Employee’s employment without Cause (excluding death or Disability),
and such termination occurs inside the Change in Control Period, then Company
shall pay Employee’s Base Salary through the date of termination, any accrued
but unpaid Target Performance Bonus for the prior year, a lump sum payment of
100% of the Target

 

4



--------------------------------------------------------------------------------

  Performance Bonus for year in which the termination occurs, in a lump sum on
the first payment date described in clause (a) below, and severance pay in an
amount equal to: (a) the base salary that would be payable to Employee over the
Severance Period in equal installments as set forth in Section 3.3.1, beginning
with the Company’s first payroll period following the sixtieth (60th) day after
Employee’s termination with the first payment to include any payments
attributable to the period between the date of termination and the date of such
first payment; and (b) twenty-four (24) times the monthly premiums that Employee
would be required to pay if Employee and Employee’s eligible dependents then
participating in the Company’s group health insurance plan elected to continue
their current level of coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), regardless of
whether such election is made, in a lump sum on the first payment date described
in clause (a) above. Furthermore, in the event of termination without cause by
the Company related to a Change in Control, Employee shall be entitled to
automatic full vesting in all outstanding equity grants made to Employee at any
time prior to the date of termination.

 

  3.2.2.

Termination without Cause by Company Unrelated to a Change in Control. If
Company terminates Employee’s employment without Cause (excluding death or
Disability or termination within a Change in Control period), then Company shall
pay Employee’s Base Salary through the date of termination, any accrued but
unpaid Target Performance Bonus for the prior year, a pro-rated Target
Performance Bonus (which may be none) based on the Company’s performance to that
point in the year in which the termination occurs against the established
performance metric(s), in a lump sum on the first payment date described in
clause (a) below, and severance pay in an amount equal to: (a) the base salary
that would be payable to Employee over the Severance Period in equal
installments as set forth in Section 3.3.1, beginning with the Company’s first
payroll period following the sixtieth (60th) day after Employee’s termination
with the first payment to include any payments attributable to the period
between the date of termination and the date of such first payment; and
(b) twenty-four (24) times the monthly premiums that Employee would be required
to pay if Employee and Employee’s eligible dependents then participating in the
Company’s group health insurance plan elected to continue their current level of
coverage pursuant to the provisions of COBRA, regardless of whether such
election is made, in a lump sum on the first payment date described in clause
(a) above.

 

  3.2.3.

Termination with Cause by Company. If Company terminates Employee’s employment
with Company with Cause, then Company shall pay any Base Salary earned by
Employee through the date of termination, any accrued but unpaid Target
Performance Bonus for the prior year, plus any other amounts required to be paid
pursuant to applicable law. No severance pay shall be applicable.

 

  3.2.4.

Termination without Good Reason by Employee. If Employee resigns without Good
Reason, then Employee will be entitled to receive Employee’s Base Salary through
the date such termination is effective, any accrued but unpaid Target
Performance Bonus for the prior year, plus any other amounts required to be paid
pursuant to applicable law. No severance pay shall be applicable.

 

  3.2.5.

Termination with Good Reason by Employee Unrelated to a Change of Control. If
Employee resigns with Good Reason, then Company shall pay Employee’s Base Salary
through the date of termination, any accrued but unpaid Target Performance Bonus
for the prior year, a pro-rated Target Performance Bonus (which may be none)
based on the Company’s performance to that point in the years in which the
termination occurs against the established performance metric(s), in a lump sum
on the first payment date described in clause (a) below, and severance pay in an
amount equal to: (a) the base salary that would be payable to Employee over the
Severance Period in equal installments as set forth in Section 3.3.1, beginning
with the Company’s first payroll period following the sixtieth (60th) day after
Employee’s termination with the first payment to include any payments
attributable to the period between the date of termination and the date of such
first payment; and (b) twenty-four (24) times the monthly premiums that Employee
would be required to pay if Employee and Employee’s eligible dependents then
participating in the Company’s group health insurance plan elected to continue
their current level of coverage pursuant to the provisions of COBRA, regardless
of whether such election is made, in a lump sum on the first payment date
described in clause (a) above.

 

5



--------------------------------------------------------------------------------

  3.2.6.

Termination with Good Reason by Employee Related to a Change in Control. If
Employee resigns with Good Reason and such resignation occurs inside the Change
in Control Period, then Company shall pay Employee’s Base Salary through the
date of termination, any accrued but unpaid Target Performance Bonus for the
prior year, a lump sum payment of 100% of the Target Performance Bonus for the
year in which the resignation takes place on the first payment date described in
clause (a) below, and severance pay in an amount equal to: (a) the base salary
that would be payable to Employee over the Severance Period in equal
installments as set forth in Section 3.3.1, beginning with the Company’s first
payroll period following the sixtieth (60th) day after Employee’s termination
with the first payment to include any payments attributable to the period
between the date of termination and the date of such first payment; and
(b) twenty-four (24) times the monthly premiums that Employee would be required
to pay if Employee and Employee’s eligible dependents then participating in the
Company’s group health insurance plan elected to continue their current level of
coverage pursuant to the provisions of COBRA, regardless of whether such
election is made, in a lump sum on the first payment date described in clause
(a) above. Furthermore, in the event of termination without Good Reason related
to a Change in Control, Employee shall be entitled to automatic full vesting in
all outstanding equity grants made to Employee at any time prior to the date of
termination.

 

  3.2.7.

Termination Upon Disability. If Employee is terminated by either Party as a
result of Employee’s disability, then Employee will be entitled to receive
(i) the Base Salary through the date on which such termination is effective and
(ii) for one (1) year after such termination is effective, an amount (payable in
monthly installments) equal to the difference between the Salary otherwise due
to Employee if he had not been terminated and any cash payments made to Employee
during such month under the applicable disability insurance plan of the Company.

 

  3.2.8.

Termination Upon Death. If Employee’s employment is terminated because of
Employee’s death, Employee will be entitled to receive (i) the Base Salary
through the date on which such termination is effective plus (ii) any accrued
but unpaid Target Performance Bonus for the prior year.

 

  3.2.9.

Benefits. Employee’s accrual of, or participation in plans providing for, the
Benefits will cease at the effective date of the termination of Employee’s
employment under this Agreement for any reason, and Employee will be entitled to
accrued Benefits pursuant to such plans only if and as provided in such plans.
Employee will not receive, as part of Employee’s termination pay pursuant to
this Section 3.2, any payment or other compensation for any sick leave,
vacation, or other leave unused on the date the notice of termination is given
under this Agreement or any portion of Employee’s annual bonus, if any.

 

  3.2.10.

Release. As a condition to Employee’s right to receive any payments or
acceleration benefits from the Company pursuant to this Section 3.2, Employee
agrees to execute a release of any and all claims, demands, losses, liabilities
or obligations, known or unknown, relating in any way to Elevate Group or this
Agreement, that Employee may now have or may claim to have against Elevate Group
and such release will be in form and substance as are reasonably acceptable to
Elevate Group subject to Employee’s execution, delivery and non-revocation of
such release within forty-five (45) days following the termination date (and
non-revocation thereof within seven (7) days thereafter).

 

  3.2.11.

Calculation of Pro-rations. For purposes of this Section 3.2, pro-rations shall
be calculated based upon the total number of months of completed service divided
by twelve (12), with a full month being credited so long as Employee has worked
at least fifteen (15) days during such month.

 

  3.3.

Compensation. Company shall provide Employee with compensation in the form of
wages and benefits, subject to adjustment in the sole discretion of Company.

 

  3.3.1.

Base Salary. As compensation for services rendered under this Agreement,
Employee shall be entitled to receive from Company an annual gross base salary
of six hundred thousand dollars ($600,000), or such other amount as agreed to by
the Parties from time to time. The Base Salary shall be earned and payable in
equal periodic installments paid in accordance with Company’s payroll policies
in effect from time to time, less all applicable withholding or taxes, and
payable no less frequently than monthly. Employee authorizes Company to make any
deductions from his compensation, including from the final paycheck, that are
deemed necessary by Company to comply with state or federal laws on
withholdings, to compensate for property not returned, or to recover any
advances paid to Employee.

 

6



--------------------------------------------------------------------------------

  3.3.2.

Target Performance Bonus. Employee shall be eligible for a bonus with a target
value of one hundred percent (100%) of Base Salary, or such other target value
as agreed by the Parties, on an annual basis based upon achievement of
performance metrics set by the Board at the beginning of the calendar year. The
Board shall have the sole discretion to determine whether the performance
metrics have been achieved or, if applicable, the percentage of the performance
metrics that have been achieved. If and to the extent achieved, as determined by
the Board, the Target Performance Bonus shall accrue at the end of the calendar
year. Any bonus shall be paid less any applicable withholdings and taxes.

 

  3.3.3.

Paid Time Off. Employee shall be entitled to four (4) weeks paid time off per
year, which shall be pro-rated for partial years. Employee shall also be
entitled to the holidays and other paid leave as set forth in Company’s policies
in effect from time to time.

 

  3.3.4.

Employee Benefits. Employee and Employee’s eligible dependents shall be entitled
during the Employment Period to participate in Company’s employee benefit plans
that may be in effect from time to time, to the extent Employee and dependents
are eligible under the terms of those plans (“Benefits”). Company will pay the
full premium, or cost of coverage, for all Benefits Employee and Employee’s
dependents are enrolled within during the Employment Period.

 

  3.3.5.

Restricted Stock Units. The Company shall grant an award of restricted stock
units (RSUs), within five (5) business days of the execution of this Agreement,
with a grant value of one million dollars ($1,000,000) based on the fair value
of Elevate common stock on the award date. The RSU award will follow a four
(4)-year graded vesting schedule, with 25% of the units covered thereby vesting
on each anniversary of the grant date, subject to Employee’s continued
employment through the applicable vesting date (except as otherwise provided
herein). In addition, Employee shall be entitled to RSUs for 2020 of two million
two hundred thousand dollars ($2,200,000), issued on or before March 15, 2020,
based on the fair value of Elevate common stock on the award date. Such 2020
RSUs shall follow a four (4)-year graded vesting schedule, with 25% of the units
covered thereby vesting on each anniversary of the grant date, subject to
Employee’s continued employment through the applicable vesting date (except as
otherwise provided herein).

 

4.

Representations of Employee. Employee represents and warrants to Company that
the execution and delivery by Employee of this Agreement does not, and the
performance by Employee of Employee’s obligations hereunder will not, with or
without the giving of notice or the passage of time, or both: (a) violate any
judgment, writ, injunction or order of any court, arbitrator or governmental
agency applicable to Employee; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which Employee is a party or by which Employee is or may be bound.
Employee further represents and warrants to Company that Employee will not use,
disclose, or otherwise rely upon any confidential information or trade secrets
derived from any previous employment in the performance of his duties on behalf
of Company. Further, Employee acknowledges that he has read and fully
understands this Agreement, has had a reasonable opportunity to consider this
Agreement and to seek legal counsel, and after such review, Employee stipulates
that the promises made by him in this Agreement are not greater than necessary
for the protection of Company’s goodwill, Company Information, and other
legitimate business interests and do not create undue hardship for Employee or
the public.

 

5.

Employee Covenants. Employee acknowledges that: (a) during the Employment Period
and as a part of Employee’s employment, Employee will be afforded access to
Company Information; (b) public disclosure of such Company Information could
have an adverse effect on Company, Elevate Group, and their businesses;
(c) because Employee possesses substantial expertise and skill with respect to
Company and Elevate Group’s business, Company desires to obtain exclusive
ownership of each Employee Invention, and Company will be at a substantial
competitive disadvantage if it fails to acquire exclusive ownership of each
Employee Invention; and (d) the provisions of this Section 5 are reasonable and
necessary to prevent the improper use or disclosure of Company Information and
to provide Company with exclusive ownership of all Employee Inventions.
Accordingly, in consideration of the compensation and benefits to be paid or
provided to Employee by Company under this Agreement, including specialized
training, Employee agrees that the following covenants are reasonable and
necessary agreements for the protection of the business of the Elevate Group:

 

7



--------------------------------------------------------------------------------

  5.1.

Confidentiality. In addition to the confidentiality obligations set forth in
Company’s Employee Manual and the Code, all of which Employee agrees to be bound
by, during and following the Employment Period, Employee will hold in strict
confidence the Company Information and will not disclose it to any person except
as necessary to perform Employee’s duties on behalf of the Company.
Specifically, Employee shall not, directly or indirectly, participate in the
unauthorized use, disclosure or conversion of any Company Information. Employee
shall not use any Company Information for his sole benefit, or for the benefit
of any competitor or in any other way that harms Elevate Group or diminishes the
value of any Company Information. Employee shall also use the specialized
training, goodwill and contacts developed with any customers and contractors of
Elevate Group for the exclusive benefit of Elevate Group and shall not use these
items in a way that would harm the business interests of Elevate Group.

 

  5.1.1.

The contractual provisions of this Agreement regarding Company Information are
in addition to, and are not affected by, the Texas Uniform Trade Secrets Act
(“TUTSA”) or any other applicable law. In addition to the contractual remedies
provided in this Agreement, Company will be entitled to all of the protections
and benefits under TUTSA, any applicable state trade secret law, and any other
applicable law. Employee hereby waives any requirement that Company submit proof
of any independent economic value of any Trade Secret.

 

  5.1.2.

None of the foregoing obligations and restrictions applies to any part of the
Company Information that Employee demonstrates in full was or became generally
available to the public other than as a result of a disclosure, omission or
other act by Employee, whether direct or indirect.

 

  5.1.3.

Employee will not remove from Company’s premises (except to the extent such
removal is for purposes of the performance of Employee’s duties at home or while
traveling for the business of Company), any document, record, notebook, plan,
model, component, device or computer software or code, whether embodied in a
disk or in any other form owned by Company or any client of Company or Elevate
Group (collectively, “Proprietary Items”). Employee recognizes that, as between
Company and Employee, all of the Proprietary Items, whether or not developed by
Employee, are the exclusive property of Company. Upon termination of Employee’s
employment by either party, or upon the request of Company during the Employment
Period, Employee will return to Company all Proprietary Items in Employee’s
possession or subject to Employee’s control, and Employee will not retain any
copies, abstracts, sketches or other physical embodiment of any Proprietary
Item, except, only that Employee may retain copies of items reasonably necessary
and appropriate to demonstrate Employee’s professional and managerial
recommendations and opinion; provided, however, that such Proprietary Items will
be used solely for the purpose of protecting Employee from liabilities and
claims.

 

  5.2.

Employee Inventions; Intellectual Property Rights. Employee shall promptly
inform and disclose to Company all Employee Inventions created or developed
during his employment with Company. Employee hereby agrees and acknowledges that
all such Employee Inventions shall be the exclusive property of Company without
any further action being required by any party to vest such rights in Company.
During the Employment Period and as necessary thereafter, Employee shall assist
Company to obtain, perfect and maintain all Intellectual Property Rights
covering such Employee Inventions, and shall execute all documents and do all
things necessary to obtain for Elevate Group all such Intellectual Property
Rights for Elevate Group. If it is determined that any such works are not works
made for hire, Employee hereby assigns, and agrees to assign, to Company or its
designee all right, title, and interest in and to all Employee Inventions and
Intellectual Property Rights for the United States and all foreign jurisdictions
covered by the foregoing that Employee may now own or may own at any time during
his employment with Company, and without additional compensation.

 

  5.3.

Prior Works/Rights. Employee represents and acknowledges that no works relating
to or incorporating any Employee Invention or covered by intellectual property
rights existed prior to the Effective Date that are owned by Employee or
licensable to Elevate Group by Employee, or in which Employee has any other
interest (collectively, “Prior Works”) that have not been assigned or licensed
to Company. If any such Prior Works are incorporated into any Elevate Groups’
product, service or process contrary to this representation so that Company is
unable to use the Prior Works as contemplated by Elevate Group without
infringing such intellectual property rights, then Employee hereby grants a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide license to
Company to make, have made, use, sell, offer to sell, license, import or
otherwise commercially exploit such Prior Works as part of or in connection with
Elevate Group’s products and/or services.

 

8



--------------------------------------------------------------------------------

  5.4.

Disputes or Controversies. Employee recognizes that should a dispute or
controversy arising from or relating to this Agreement be submitted for
adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Company Information may be jeopardized. All
pleadings, documents, testimony and records relating to any such adjudication
will be maintained in secrecy and will be available, to the extent that such
information may be subject to discovery under the applicable rules of civil
procedure, for inspection, only if Employee and his respective attorneys and
experts, agree, in advance and in writing, to receive and maintain all such
information in secrecy and, to the extent filed in state or federal court, under
seal, except as may be otherwise agreed by Company in writing or otherwise
ordered by a court of competent jurisdiction.

 

  5.5.

Recordkeeping and Handling of Covered Items. Employee shall keep and maintain
current written records of all customer contacts, inventions, enhancement, and
plans he develops regarding matters that are within the scope of the business
operations or that relate to any research and development on behalf of Elevate
Group and agrees to maintain any records necessary to inform Company of such
business opportunities. All Company Information and other documents and
materials maintained or entrusted to Employee by Elevate Group shall remain the
exclusive property of Elevate Group at all times; such materials shall, together
with all copies thereof, be returned and delivered to Company by Employee
immediately without demand, upon the termination of Employee’s employment with
Company, and shall be returned at a prior time if Company so demands.

 

  5.6.

Restriction on Interfering with Personnel Relationships. For a period of
twenty-four (24) months following the termination of Employee’s employment with
Company, Employee will not, either directly or indirectly, whether for
Employee’s own account or the account of any other person, solicit, recruit, or
hire any employees, agents, or independent contractors of Elevate Group, or in
any manner encourage, assist or attempt to induce, solicit, recruit, or hire any
employees, agents or independent contractors of Elevate Group to terminate their
relationship with Elevate Group.

 

  5.7.

Restriction on Interfering with Other Relationships. Employee agrees that during
employment with Company, Employee will not induce or attempt to induce any
Covered Client or Customer to diminish, curtail, divert or cancel its business
relationship with Elevate Group. Employee further covenants and agrees that, for
a period of twelve (12) months following the termination of Employee’s
employment with Company, Employee will not, directly or indirectly, whether for
Employee’s own account or the account of any other person, service, call on,
solicit, divert or take away, any Covered Clients or Customers of Elevate Group.

 

  5.8.

Restriction on Unfair Competition. For twelve (12) months following termination
of Employee’s employment with Company, Employee will not, directly or indirectly
(e.g. through an entity in which Employee holds financial interests), either as
a proprietor, shareholder, director, officer, employer, manager, consultant,
agent, employee, independent contractor, principal, partner, member, lender,
trustee, stockholder (other than as an owner of less than ten percent (10%) of
the securities of a publicly held corporation traded on a nationally or
internationally recognized stock exchange or the NASDAQ system) or in any other
capacity, engage or participate in, work for, supervise, assist, have an
interest in, or consult with any Competing Business. This restriction is limited
to the United States, the United Kingdom, and any other country in which Elevate
Group has operations at the time of termination, which the Parties stipulate is
a reasonable geographic area because of the scope of the operations of Elevate
Group and Employee’s activities throughout these areas. This Section 5.8 and
Section 5.11 create a narrowly tailored advance approval mechanism in order to
avoid unfair competition and irreparable harm to Elevate Group and Employee
acknowledges and agrees that this provision is not an unreasonable restraint on
engaging in a lawful profession. Nothing herein will prohibit ownership of less
than ten percent (10%) of the publicly traded capital stock of a corporation so
long as this is not a controlling interest, or ownership of mutual fund
investments. Employee may not avoid the purpose or intent of this Section 5.8 by
engaging in conduct within the geographically limited area from a remote
location through means such as telecommunications, written correspondence;
computer generated or assisted communications, or other similar methods.

 

  5.9.

Obligations Contingent on Performance. It is specifically understood that if
Employee breaches the covenants in Section 5, then Employee will return any
payments, if any, made to Employee during the Severance Period and Company will
be under no further obligation to make further payments, if any, to Employee
during such Severance Period.

 

9



--------------------------------------------------------------------------------

  5.10.

Remedies. Employee acknowledges that the injury that would be suffered by
Company or Elevate Group as a result of a breach of Section 5 would be
irreparable and that an award of monetary damages to Company or Elevate Group
for such a breach would be an inadequate remedy. In the event of breach or
threatened breach by Employee of any his restrictive covenants, Company and/or
Elevate Group shall be entitled to (i) injunctive relief by temporary
restraining order, temporary injunction and/or permanent injunction,
(ii) recovery of all attorneys’ fees and costs incurred by Company and/or
Elevate Group in obtaining such relief and (iii) any other legal and equitable
relief to which may be entitled including, without limitation, any and all
monetary damages which Company and/or Elevate Group may incur as a result of
said breach or threatened breach. An agreed amount for the bond to be posted if
an injunction is sought by Company and/or Elevate Group is One Thousand Dollars
($1,000.00). Company and/or Elevate Group may pursue any remedy available,
including declaratory relief, concurrently or consecutively in any order as to
any breach, violation, or threatened breach or violation, and the pursuit of one
such remedy at any time will not be deemed an election of remedies or waiver of
the right to pursue any other remedy. Elevate Group is an express third-party
beneficiary of this Agreement with the right to enforce its terms against
Employee as if Elevate Group were a direct party to this Agreement. The
existence of any claim or cause of action of Employee against Company whether
predicated on this Agreement or otherwise shall not constitute a defense to
Company’s enforcement of any covenant under this Agreement.

 

  5.11.

Early Resolution Conference. This Agreement is understood to be clear and
enforceable as written and is executed by both Parties. However, if Employee
later challenges any provision as unclear, unenforceable, or inapplicable to any
competitive activity that Employee intends to engage in with respect to a
Competing Business, then Employee will first notify Company in writing and meet
with a Company representative and a neutral mediator (if Company elects to
retain one at its expense) to discuss resolution of any disputes between the
Parties. Employee will provide this notification at least fourteen (14) days
before Employee engages in any activity on behalf of a Competing Business or
engages in other activity that could foreseeably fall within a questioned
restriction. The failure to comply with this requirement shall waive Employee’s
right to challenge the reasonable scope, clarity, applicability or
enforceability of this Agreement and its restrictions at a later time. All
rights of the Parties will be preserved if the requirements of this Section 5.11
are complied with even if no agreement is reached in the conference.

 

  5.12.

Tolling. The time periods provided for in each of Employee’s covenants shall be
extended by one (1) day for each day Employee failed to comply with the
corresponding restriction at issue.

 

  5.13.

Non-Disparagement. Employee shall not make any disparaging or derogatory remarks
about Elevate Group, its business, products and services, or any of its
officers, directors or employees, whether in writing, verbally, or on any online
forum. During the term of this Agreement and at all times thereafter, all chief
officers, the Board, and director level employees of Company shall not make any
disparaging or derogatory remarks concerning Employee, whether in writing,
verbally, or on any online forum.

 

6.

Carve Out Clause. Notwithstanding any other provision in this Agreement:

 

  6.1.

Nothing in this Agreement shall be interpreted or deemed to prohibit, restrict
or limit Employee’s whistleblower rights or other protections as set forth in
the Code, or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation or that otherwise
protect communications from retaliation;

 

  6.2.

Nothing in this Agreement restricts Employee from initiating communications
with, responding to any inquiry from, or providing testimony before the
Securities and Exchange Commission, the Financial Industry Regulatory Authority,
the Environmental Protection Agency, the Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, the Department of
Labor, the Congress, any agency Inspector General, any other self-regulatory
organization, or any other state or federal regulatory authority without the
prior consent of Company;

 

  6.3.

Parties do not need prior authorization of other Parties to make any such
reports or disclosures, and Parties are not required to notify other Parties
that have made such reports or disclosures. Additionally, nothing in this
Agreement prohibits any Party from recovering monetary relief under any
whistleblower provisions of federal law or regulation; and

 

10



--------------------------------------------------------------------------------

  6.4.

The Parties are hereby notified that 18 U.S.C. § 1833(b) states as follows:

 

  A.

An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a Trade Secret that: (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

  B.

Accordingly, notwithstanding anything to the contrary in this Agreement, the
Parties understand that they have the right to disclose in confidence Trade
Secrets to Federal, State, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
The Parties understand that they also have the right to disclose Trade Secrets
in a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure. The Parties understand and
acknowledge that nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of Trade Secrets that are
expressly allowed by 18 U.S.C. § 1833(b).

 

7.

Miscellaneous.

 

  7.1.

Survival. Sections 3, 5, 6 and 7 shall survive the termination of Employee’s
employment with Company. All warranties likewise survive the termination or
expiration of this Agreement. In addition, every other provision that by its
terms is intended to survive termination or expiration of this Agreement shall
do so.

 

  7.2.

Binding Effect; Merger or Acquisition Disposition; Assignment. This Agreement
will inure to the benefit of, and will be binding upon, the Parties and their
respective successors, assigns, heirs and legal representatives. Further, this
Agreement is expressly assignable by Company without the consent of Employee,
including if Company or Elevate Group consolidates, merges into another entity,
or transfers all or substantially all of its assets or operations to another
entity, or otherwise divides its assets or operations among a number of
entities, then this Agreement shall continue in full force and effect with
regard to the surviving entity and may be assigned by Company. Employee’s
obligations under this Agreement are personal in nature and may not be assigned
by Employee to another person or entity.

 

  7.3.

Notices. All notices, requests, consents, and other communications under this
Agreement shall be in writing and shall be deemed to have been delivered on the
date personally delivered or on the date deposited in a receptacle maintained by
the United States Postal Service for such purpose, postage prepaid, by certified
mail, return receipt requested, or by express mail addressed to the address
indicated under the signature block for that Party provided below. Either Party
may designate a different address by providing written notice of a new address
to the other Party.

 

  7.4.

Severability. If any provision of this Agreement is determined to be void,
illegal or enforceable, in whole or in part, then the other provisions shall
remain in full force and effect as if the provision that was determined to be
void, illegal, of unenforceable had not been contained herein. If any of
Employee’s restrictive covenants contained herein is deemed unenforceable as
written, then the Parties expressly authorize the court or arbitrator to revise,
delete, or add to such restrictive covenant to the extent necessary to enforce
the intent of the Parties and to effectively protect Elevate Groups’ goodwill,
Company Information and other business interests.

 

  7.5.

Waiver, Construction, Modification and Integration. The waiver by a Party of any
breach of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by such Party. This instrument contains the entire agreement
of the Parties concerning the matters covered in it and supersedes all prior
agreements and understandings, oral or written, between the Parties regarding
the subject matter hereof. Without limiting the generality of the foregoing,
(a) that certain Employment, Confidentiality and Non-Compete Agreement, dated as
of May 1, 2014, between the Parties as amended (collectively, the “Original
Agreement”) is terminated as of the Effective Date, (b) such termination shall
not be deemed to be a termination without Cause, (c) any provision of the
Original Agreement which was intended to survive the termination thereof shall
survive in accordance therewith and (d) in the event of any conflict between any
provision of this Agreement and any provision of the Original Agreement which
was intended to survive the termination thereof, the provision of this Agreement
shall prevail. Except as otherwise provided for herein with respect to revisions
by court order or arbitrator, this Agreement may not be modified, altered or
amended except by a written agreement signed by both Parties.

 

11



--------------------------------------------------------------------------------

  7.6.

Governing Law and Venue. This Agreement shall be governed and construed in
accordance with the laws of the State of Texas, excluding that State’s
choice-of-law principles, and all claims relating to or arising out of the
Agreement, whether sounding in contract, tort or otherwise, shall likewise be
governed by and construed in accordance with the laws of the State of Texas,
excluding that State’s choice-of-law principles. It is stipulated that Texas has
a compelling state interest in the subject matter of this Agreement and that
Employee has or will have regular contact with Texas in the performance of this
Agreement. If either Party brings against the other Party any proceeding arising
under, in connection with, or related to any matter which is the subject of this
Agreement, to the extent permitted under the terms of Section 7.8, that Party
may bring that proceeding exclusively in the state or federal district court of
Texas sitting in Tarrant County, and each Party hereby submits to the exclusive
jurisdiction of that court for purposes of any such proceeding.

 

  7.7.

Attorneys’ Fees. In the event of any dispute relating to this Agreement, the
successful Party in any litigation or arbitration shall be entitled to recover
its reasonable attorney’s fees or other costs incurred from the other Party.

 

  7.8.

Mandatory Arbitration. If any claim, complaint, or dispute arises out of or
relates in any way to the Parties’ employment relationship or this Agreement,
whether based in contract, tort, federal, state, or municipal statute, fraud,
misrepresentation, or any other legal theory, then the Parties shall submit
their dispute to mandatory binding arbitration under the authority of the
Federal Arbitration Act; provided, however, that Company and/or Elevate Group
may pursue a temporary restraining order and/or preliminary injunctive relief in
accordance with Section 5.10, with related expedited discovery for the Parties,
in a court of law, and, thereafter, may require arbitration of all issues of
final relief. This Section 7.8 does not prohibit Employee from filing or
cooperating in a charge before a federal administrative agency without pursuing
private litigation. Insured workers compensation claims (other than wrongful
discharge claims), and claims for unemployment insurance are excluded from
arbitration under this Section 7.8. The arbitration will be conducted by the
American Arbitration Association, or another, mutually agreeable, arbitration
service in accordance with the American Arbitration Association’s or such other
arbitration service’s employment dispute resolution rules or other mutually
agreeable, arbitration service rules. The arbitrator(s) shall be duly licensed
to practice law in the State of Texas and will apply the substantive law of the
state of Texas or federal law. Each Party will be allowed at least one
deposition. Company will pay the arbitration costs and arbitrator’s fees beyond
Five Hundred Dollars ($500), subject to a final arbitration award on who should
bear costs and fees. All proceedings shall be conducted in Fort Worth, Texas, or
other mutually agreeable site. Company will reimburse Employee for reasonable
travel expenses for Employee and his legal counsel to attend the arbitration in
Fort Worth if necessary. The arbitrator(s) shall be required to state in a
written opinion all facts and conclusions of law relied upon to support any
decision rendered. Within ten (10) days of the arbitration, the arbitrator will
issue a written decision and award (if any) stating the reasons for the
decisions and award. The decision will be exclusive, final, and binding on the
parties, their heirs, executors, administrators, successors, and assigns. The
arbitration decision may be entered and enforced in any court of competent
jurisdiction. The duty to arbitrate described above shall survive the
termination of this Agreement. Nothing in this provision shall preclude Parties
from seeking provisional remedies in aid of arbitration from a court of
competent jurisdiction. The Parties understand and fully agree that, except as
otherwise provided above they are giving up their constitutional right to have a
trial by jury, and are giving up their normal rights of appeal following the
rendering of the arbitrator’s award except as applicable law provides for
judicial review of arbitration proceedings.

 

  7.9.

Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or pdf) for the convenience of the Parties, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

  7.10.

Code Section 409A. Notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), Employee will not be considered to have terminated employment
with the Company for purposes of this Agreement and no payments will be due to
Employee under this Agreement which are payable upon Employee’s termination of
employment until Employee would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A. To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would

 

12



--------------------------------------------------------------------------------

  otherwise be provided pursuant to this Agreement during the six-month period
immediately following Employee’s termination of employment will instead be paid
on the first business day after the date that is six months following Employee’s
termination of employment (or upon Employee’s death, if earlier).

(Signatures begin on next page)

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties agree to the terms and conditions of this
Agreement and execute this Agreement to be effective as of the Effective Date,
regardless of the actual date of execution.

 

EMPLOYER:      EMPLOYEE: ELEVATE CREDIT SERVICE, LLC  
                                            

/s/ Jason Harvison

     Signature

/s/ Chris Lutes

    

Jason Harvison

Chris Lutes, Chief Financial Officer      Printed Name

 

14



--------------------------------------------------------------------------------

SCHEDULE I

 

Title:    President and Chief Executive Officer

Duties:

   Employee’s position is an executive position. Employee may be required to
travel extensively for Company and Elevate Group. Employee will provide
management services on behalf of Company and such other duties as directed by
Company’s board, managers or designee, from time to time, and are generally
expected to include those appropriate for Employee’s position. Employee’s duties
are further understood to include one or more of the following: (a) developing
goodwill for the benefit of Elevate Group; (b) assisting in development of
strategies and other intellectual property; and (c) helping to identify business
opportunities for Elevate Group. The specific position(s) and duties assigned to
Employee may be altered by Company in its sole discretion.

 

15